Citation Nr: 1616998	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial, compensable rating for scars residual to a left lower extremity gunshot wound, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO in part granted service connection for scars residual to a left lower extremity gunshot wound, and assigned an initial, 0 percent (noncompensable) rating, effective March 19, 2009.  In January 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating specifically pertaining to his scar, and a statement of the case (SOC) was issued in June 2010 only regarding his scar, after which the Veteran perfected an appeal. 

In March 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In June 2012, the claim was remanded to afford the Veteran a Board hearing.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing at the RO; a transcript of that hearing is of record.

The Board notes that the Veteran has a separate rating established for his service-connected residuals of gunshot wound now under Diagnostic Code 5312.  In July 2014, during his Board hearing, the Veteran established that he was also seeking an increased rating for this disability, even though it was not on appeal.  Subsequently, he filed a formal claim for an increased rating for the gunshot wound, and in a November 2014 decision; the RO increased the disability rating to 20 percent.  The Veteran submitted a Notice of Disagreement in January 2105 to that November 2014 decision, but then subsequently withdrew his appeal in a September 2015 written statement.  Thus the issue of an increased rating for the residuals of gunshot wound is not currently appeal before the Board.  

This record in this matter consists solely of electronic claims files and has been reviewed. 



FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected left knee scars have been manifested by an entrance wound scar 5 square centimeters and an exit wound scar that is 3.5 square centimeters; neither is tender or painful on examination; nor are they unstable, deep, affecting the function of the left knee, or exceeding an area of 6 square inches (39 square centimeters).


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a compensable rating for the service-connected scars residual to a left lower extremity gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.321, 4.118, Diagnostic Code (DC) 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In April 2009 the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for a scar.  Service connection was subsequently granted in July 2009 for the scars, and the Veteran appealed the initial noncompensable rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claim in June 2009, October 2014, and November 2014.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examinations to allow the Board to render an informed decision.  The Board finds the examinations of record, taken together, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in July 2014.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran clarified that he was seeking an increased rating for his residuals of gunshot wound and this separate claim was subsequently adjudicated and increased.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Analysis- Increased Rating for Scars Residual to a Gunshot Wound

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of whether further "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran did not file his claim for service connection for his scar until March 2009.  Accordingly, the Board will only consider the criteria effective in October 2008.  

With regard to the criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  

Diagnostic Code 7804 evaluates painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2015).  

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code.  In this case, the Veteran's scar was originally rated under this code as the other codes did not contain criteria applicable to the Veteran.  

In the instant case, the Veteran originally raised a claim for service connection for a "tender" scar in his March 2009 RO hearing.  

The Veteran was afforded a VA examination in June 2009 for his scars.  The examiner noted that the Veteran had an entry wound scar that was 1 by 5 centimeters.  There was no tenderness to palpation; adherence to underlying tissue; resultant limitation of motion of loss of function; soft tissue damage; or skin ulceration or breakdown over the scar.  The examiner noted the entry scar was not tender and produced no pain.  The Veteran's exit wound was 0.5 by 7 cm.  There was no tenderness to palpation; adherence to underlying tissue; resultant limitation of motion of loss of function; soft tissue damage; or skin ulceration or breakdown over the scar.  The examiner noted the exit scar was not tender and produced no pain.

In his August 2010 VA Form 9, the Veteran appealed the SOC addressing his increased rating claim for his scars.  He did not specifically reference his scar in his lay statements, but noted he had "pain in his knee" that included muscle cramps, and that he needed to wear support hose. 

At his July 2014 hearing, the Veteran, as noted above, stated that he wanted an increased rating for his separately rated residuals of gunshot wound.  He stated that while he originally had problems with the scar that "it wasn't that it was the scars itself. What it came out to be was the nerves...under the skin."  He stated that when he first filed his scar claim that he was "definitely having pain in that scar area" but when asked whether the scars themselves were tender he stated "Those scars or whatever on it, I don't know...for a long period of time I had to wear knee braces and all that other on that knee because I cannot take a blow to that knee whatsoever.  So is it tender? I don't know what to believe anymore when it comes to it." He then described a burning sensation in his knee.   

In an October 2014 VA examination for his knee, the examiner noted that the Veteran's gunshot scars are not painful or tender.  The Veteran reported that the left knee had deep burning and heat sensation with pain on the inner aspect (medially), and a throbbing sensation present most of the time.  The examiner opined that the Veteran had neuropathic left knee pain related to his gunshot wound. 

In a November 2014 VA muscle examination, the examiner noted the scars were not painful or unstable, or greater than an area of 39 square centimeters.  The Veteran himself reported that while on occasion his scars were "sensitive" that the scars were not painful or limiting.

The Board finds that while the Veteran initially claimed a "tender" scar, objective examinations have shown that the Veteran's scars themselves, versus his residuals of gunshot wound that are accounted for in a separate rating not currently on appeal as explained above, are not painful or unstable.  No higher or separate evaluation can be assigned pursuant to any potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  The examination reports indicated that both the entry and exit scar 5 square centimeters and 3.5 square centimeters respectively.  Code 7800 is not applicable since the scar is of the knee, rather than the head, face or neck.  As the Veteran's scars are not deep and at least 6 square inches, or superficial with an area of at least 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Moreover, the evidence does not show that the Veteran has an unstable scar associated with the service-connected disability; therefore, a rating under Diagnostic Code 7803 is not warranted nor is 10 percent warranted under Code 7804 as the Veteran's scar are not unstable and painful.  In addition, the evidence does not show the scars manifest in limitation of function or that there is any other disabling effect that is not contemplated by the assigned rating or by the Veteran's separate rating for his residuals of gunshot wound.  Accordingly, a compensable evaluation under Diagnostic Code 7805 is not warranted.

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain or tenderness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements have been considered in assigning the disability ratings.  However, the evidence of record, including his statements, does not show that a compensable rating is warranted for his scars, given that the Veteran himself conceded at his hearing that his symptoms could be attributed to his actual gunshot wound residuals versus the scars, which the VA examinations have objectively confirmed to be the case.  The Veteran himself even stated at his most recent VA examination that his scars were not painful, only occasionally sensitive.  The benefit of the doubt rule has been applied where applicable.  

The Board finds that the weight of the evidence is against a compensable rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of Scars Residual to a Gunshot Wound

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected scars are contemplated and reasonably described by the rating criteria under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  In this regard, the Veteran's scars are 5 square centimeters and 3.5 square centimeters and are not painful or unstable.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Codes 7801-7805.  While the Veteran has had other complaints of muscle cramps and burning, he acknowledged at his July 2014 hearing that these symptoms were in fact likely due to his service-connected residual of gunshot wound, for which he receives a separate disability rating which is not currently on appeal. 

In sum, the Board finds that a comparison of the Veteran's scars with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for residuals of hearing loss, PTSD, tinnitus, malaria, and residuals of gunshot wound.  As noted above, the Veteran's symptoms in his left knee are in fact contemplated by the gunshot wound rating and do not result in further disability when looked at in conjunction with his scar.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's scars.  38 C.F.R. 
§ 4.118, Diagnostic Code7805.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial, compensable rating for scars residual to a left lower extremity gunshot wound, to include on an extraschedular basis, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


